DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 05/19/2022 have been entered. Claims 1, 4-15, and 18-24 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments, filed 05/19/2022, with respect to claim objections and double patenting rejection previously set forth in the Non-Final Rejection dated 03/01/2022 have been fully considered and are persuasive.  The objections of the claims and the double patenting rejection have been withdrawn. 
5.	Applicant's arguments filed 05/19/2022 regarding the rejections of claims 1-11 and 13-20 under 35 U.S.C. 102 in view of Breazeal et al. (US 2016/0193732 A1) have been fully considered but they are not persuasive. 
Specifically, Applicant argues that the machine learning model of Breazeal is used to determine the robot’s action and is not used to determine the user’s intent. However, in order to determine the robot’s action, the robot has to determine the user’s intent first for the robot to act subsequently. The machine learning model of Breazeal collects sensor data of information of the user, including past actions of the user (see at least paras. [0067] and [0280]), and the surrounding of the user as input, process the sensor data to determine the user’s intent, and determine the robot’s action in response to the user’s intent as output (see at least paras. [0108], [0290] and [0291]). One example of a machine learning model mentioned in Breazeal is an emotional model used to determine the user’s emotional state (see at least para. [0219]). 
Furthermore, a new prior art reference Tilton et al. (US 9,582,080 B1) is cited to teach the new amended limitations of how the machine learning model is trained. A rejection of claim 1 and similarly cited claim 15 is fully laid out below. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4, 8-9, 19-20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation of “determining whether the set of actions…”. It is unclear whether the set of actions claimed in claim 4 is referring to the set of actions performed by the individual or the set of actions performed by the robotic device, since claim 1 recites two different sets of actions, wherein one set of actions is performed by the individual and the other set of actions is performed by the robotic device. Therefore, this limitation renders the claim unclear and indefinite. 
Claims 8, 19, and 21 are rejected for similar reasons as mentioned in the rejection of claim 4 above. 
Claims 9 and 20 are rejected for being dependent upon previously reject base claims. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4-11, 13-15, 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Breazeal et al. (US 2016/0193732 A1), in view of Tilton et al. (US 9,582,080 B1).
a.	Regarding claim 1 and similarly cited claim 15, Breazeal teaches:
A robotic device (Fig. 1, “PCD 100”), comprising: a plurality of sensors 212, 240, 202 (Fig. 2) configured to: 
capture a set of one or more images of an individual ([0060], “the PCD 100 may be configured to employ one or more visual-spatial perception sensors such as a RGB camera 212, a depth camera 214 and other sensors so as to receive 2D vision, 3D vision, or sense motion or color.”), 
record sound signals of the individual ([0051], “The aural perception of the PCD 100 may be realized using an array of microphones 202, one or more signal processing techniques such as 204 and an automatic speech recognition module 206”), and 
generate environment data of an environment surrounding the individual ([0037], [0060], “The PCD 100 may include a visual-spatial perception subsystem to keep track of the moment-to-moment physical state of users and the environment. This subsystem may present the current state estimate of users to other internal software modules as a dynamically updated, shared data structure called the Local Perceptual Space (LPS) 208”; [0061], “Person Detection: This level may detect persons present in nearby surroundings.”; [0062], “Person Tracking: The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement …”); 
a processor ([0137], “PCD utilizes a plurality of sensors in communication with a processor to sense data.”); and 
memory storing instructions configured to cause the processor to perform ([0137], “PCD 100 makes use of data stored in local memory forming a part of PCD 100 and accesses data stored remotely such as at a server or in the cloud such as via wired or wireless modes of communication”): 
recognizing a set of actions performed by the individual from the set of one or more images of the individual ([0051], “The psycho-social perception of the PCD 100 may include … a visual-spatial perception that may be used to … recognize the identity and gestures of, and maintain interaction with users.”; [0060], “The PCD 100 may include a visual-spatial perception subsystem to keep track of the moment-to-moment physical state of users and the environment.”; [0062], “Person Tracking: The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement.”); 
recognizing verbal content from the individual from the sound signals ([0051], “The psycho-social perception of the PCD 100 may include an aural perception that may be used to handle voice input”; [0205], “In accordance with this feature, PCD may, at the user’s request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip. The feature may be initiated by the user … through a natural language interface … PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list.”); 
inputting the set of actions performed by the individual, past actions of the individual ([0067], “repeated interaction”; [0280], “activities log”), the verbal content from the individual, and the environment data to a machine learning model to predict the individual's intent (see at least [0050]-[0058], [0108] “For example, PCD's servers may be configured to collect data in the cloud storage 214 and compute metrics from the PCD robot and other connected devices to allow machine learning algorithms to improve the user models 216 and adapt the PCD persona model 218. Further, the collected data at the cloud storage 214 may be used to analyze what PCD features are resonating best with users, and to understand usage patterns across the PCD ecosystem, in order to continually improve the product offering.”; [0123] “The PCD robots may collect information that can be used to train machine learning algorithms. Some amount of machine learning may occur on the robot itself, but in the cloud, data may be aggregated from many sources to train classifiers. The cloud-based servers may allow for ground truth to be determined by sending some amount of data to human coders to disambiguate content with low probability of being heard, seen or understood correctly. Once new classifiers are created they may be sent out through the Update system discussed above. Machine learning and training of classifiers/predictors may span both supervised, unsupervised or reinforcement-learning methods and the more complex human coding of ground truth”; [0219] the PCD learns emotional model of the user by using sensor data indicating facial expression recognition, body temperature, eye movement, activity level and type, speech prosody, keyword usage; [0290]-[0291]), 
…
identifying one or more tasks corresponding to the individual's intent ([0038], [0204], “List Manager”); and 
determining a set of actions to be performed by the robotic device based on the one or more tasks ([0218]-[0222], [0205], “In accordance with this feature, PCD 100 may, at the user’s request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip … PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list. At any later time, user may ask PCD 100 to add other items to the list.”; [0206], “In accordance with some embodiments, PCD 100 may be able to parse everyday conversation to determine that an item should be added to the list.”).
Breazeal fails to specifically teach wherein training of the machine learning model comprises: initiating the machine learning model with a set of parameters and an objective function; inputting training data that are associated with identified intents to the machine learning model for the machine learning model to determine predicted intents; 233910/43420/FW/15567135.1determining a value of the objective function that measures a degree of matching between the predicted intents and the identified intents; and adjusting the set of parameters of the machine learning model based on the value of the objective function.
However, Tilton teaches:
inputting sensor data associated with the individual into a machine learning model to predict individual’s intent (Figs. 1 and 5, Col. 8 lines 35-65, Col. 14 lines 9-26, Specifically, “Thus, in one embodiment of a method 500 depicted in FIG. 5A, a method of determining an activity detection filter is provided, the method comprising: receiving sensor data (502) comprising a plurality of sequential sensor measurements associated with an activity;”),
wherein training of the machine learning model comprises:
initiating the machine learning model with a set of parameters and an objective function (Col. 8 lines 35-65, Specifically, “During an activity classification operation period, the activity filters 106A-M operate on the sensor data and provide outputs to the activity detector module 114. The activity filters operate using a parameter set including a set of primary frequencies and observation function parameters such as basis function coefficients.”); 
inputting training data that are associated with identified intents to the machine learning model for the machine learning model to determine predicted intents (Figs. 1 and 5, Col. 8 lines 35-65, Col. 14 lines 9-26); 2 
33910/43420/FW/15567135.1determining a value of the objective function that measures a degree of matching between the predicted intents and the identified intents (Col. 14 lines 9-26 and lines 31-50); and 
adjusting the set of parameters of the machine learning model based on the value of the objective function (Col. 14 lines 9-26, lines 31-50, and lines 51-63); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Breazeal to use machine learning models as a means to identify user’s intent, as taught by Tilton. Such modification allows the robot to accurately identify user’s intent while leaning into the strengths and flexibility offered by the machine learning method of Tilton, namely the ability to automatically adapt the learning model to constantly improve. 

b.	Regarding claim 4, Breazeal further determining whether the set of actions is included in a plurality of predetermined actions, a predetermined action corresponding to a predetermined intent ([0285], “Similarly, PCD 100 may observe a user's gaze being fixated on a point in space while the user remains relatively motionless and silent in an otherwise silent environment and determine that the user is in a state of thought or confused. In yet other embodiments, PCD 100 may interpret user gestures such as nodding or shaking one's head as indications of mental agreement or disagreement.”).

	c.	Regarding claims 5 and 18, Breazeal further teaches determining whether the verbal content is included in a plurality of predetermined verbal content ([0057], “In accordance with exemplary and non-limiting embodiments, the PCD 100 may be configured to include a natural language processing layer that may be sandwiched between the ASR module 206 and an interaction system of the PCD 100 . The natural language processing layer may include natural language understanding (NLU) module that may take the text generated by the ASR and assign meaning to that text … As more and more user utterances are collected, the PCD 100 may gradually transform traditional grammars into statistical grammars that may provide higher speech recognition and understanding performance, and allow for automatic data-driven adaptation.”; [0058], “In an embodiment, the PCD 100 may be adapted to process natural language interactions that may be expressing the intent (e.g. Hey! Let's take a picture!).”), a predetermined verbal content corresponding to a predetermined intent ([0206], “For example, if someone in the room says “we're out of milk”, PCD 100 might automatically add that to the grocery list.”; [0212], “a natural language command (e.g., “PCD 100 , tell me the baseball scores from last night”).”; [0152], “The PCD 100 may infer the need to add to a list by hearing and understanding key phrases in ambient conversation (i.e., device hears “we are out of coffee” and asks the user if they would like coffee added to the grocery list).” – Each of these verbal content corresponds with an associated intent.).

d.	Regarding claim 6, Breazeal further teaches determining a temporal characteristic of each of the set of actions ([0062], “Further, the LPS 208 may be adapted to include temporal models and other inputs to handle occlusions and more simultaneous people. In addition to motion and 3D cues, the system may learn (from moving regions and 3D) a color segmentation model (Naive Bayes) online from images to adaptively separate the users face and hands from the background and combine the results of multiple inputs with the spatial and temporal filtering of the LPS 208 to provide robust person location detection for the system.”), and wherein the intent is determined based at least on the temporal characteristic ([0291], “PCD 100 may employ one of a plurality of types of analysis known in the art when performing machine learning including, but not limited to temporal pattern modeling and recognition, user preference modeling, feature classification, task/policy modeling and reinforcement learning.”).

	e.	Regarding claim 7, Breazeal further teaches wherein the environment data includes an ambient temperature ([0144], “the PCD 100 may include at least one thermistor to indicate ambient temperature of the environment.”) and a location ([0060], “This subsystem may present the current state estimate of users to the other internal software modules as a dynamically updated, shared data structure called the Local Perceptual Space (LPS) 208”; [0061], “Person Detection: This level may detect persons present in nearby surroundings.”; [0062], “Person Tracking: The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement …”; [0144], “The PCD 100 may determine relative location within a residence.”)). 

	f.	Regarding claims 8 and 19, Breazeal further teaches responsive to determining the set of actions is similar to a behavior schedule corresponding to the context, determining that the intent based on a behavior routine ([0273]-[0276]).

g.	Regarding claims 9 and 20, Breazeal further teaches determining the behavior schedule from historical actions of the individual ([0273], “it learns about important behavioral patterns (when you tend to do certain things)”), the verbal content of the individual ([0275], “Likewise, PCD 100 may incorporate audio sensor 112 to acquire audio information from a user including data derived from speech recognition, data related to stress levels as well as contextual information such as the identity of entertainment media utilized by the user.”), and the environment data ([0275], “For example, PCD 100 may incorporate camera sensor 106 to acquire visual information from a user including data related to the activities, emotional state and medical condition of the user.”).

	h.	Regarding claim 10, Breazeal further teaches wherein the set of actions performed by the robotic device includes monitoring the individual ([0219], “This feature may maintain a real time log of the user's emotional state. This indicator may be based on a fusion of facial expression recognition, body temperature, eye movement, activity level and type, speech prosody, keyword usage, and even such simple techniques as PCD 100 asking a user how they are feeling.”), assisting the individual ([0205], “PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list.”; [0206], “In accordance with some embodiments, PCD 100 may be able to parse everyday conversation to determine that an item should be added to the list.”), or sending an alert to another user ([0220]-[0221]). 

	i.	Regarding claim 11 and similarly cited claim 22, Breazeal further teaches wherein the one or more tasks includes providing information ([0148], [0212]-0213], [0205], “In accordance with exemplary and non-limiting embodiments, PCD 100 may be configured with a List Manager feature. In accordance with this feature, PCD 100 may, at the user's request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip.”). 

j.	Regarding claim 13 and similarly cited claim 23, Breazeal further teaches a robotic arm ([0341], “In embodiments the Family Member store can also include hardware accessories to expand the physical capabilities of the PCD 100 , such as … manipulators … and the like, as well as decorative elements that allow users to customize the appearance of the PCD 100”) and a locomotion system ([0303], “In other embodiments, the device may have hardware accessories that enable it to locomote in the environment or manipulate objects.”).

	k.	Regarding claim 14 and similarly cited claim 24, Breazeal further teaches wherein the sensors comprise a camera ([0060], “a RGB camera 212”), a microphone ([0051], “The aural perception of the PCD 100 may be realized using an array of microphones 202 , one or more signal processing techniques such as 204 and an automatic speech recognition module 206 .”), a position sensor ([0062], “The PCD 100 may be configured to locate the person in 3D and accordingly, determine the trajectory of the person using sensors such as vision, depth, motion, sound, color, features & active movement.”), a depth sensor ([0060], “a depth camera 214”), a pressure sensor ([0311], “, one or more pressure sensors forming a part of PCD 100 may detect when a user is touching PCD 100 in a social manner.”), a touch sensor ([0275], “PCD 100 may further incorporate tactile sensor 102 to acquire tactile information from a user including data related to a user's touching or engaging in physical contact with PCD 100 including, but limited to, petting and hugging PCD 100 .”), or a thermometer ([0144], “the PCD 100 may include at least one thermistor to indicate ambient temperature of the environment.”). 

10.	Claim 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Breazeal, in view of Tilton, and further in view of Tan et al. (US 2019/0145902 A1).
a.	Regarding claim 12 and similarly cited claim 21, Breazeal further teaches wherein the set of actions includes:
	providing the one or more tasks to the individual ([0205], “In accordance with this feature, PCD 100 may, at the user's request, create to-do lists or shopping lists that can be texted to the user once they have left for the shopping trip … PCD 100 may ask what is initially on the list, and the user may respond via spoken word to have PCD 100 add things to the list.”); and
	receiving a confirmation from the individual ([0208], “Upon their return (i.e., the next time PCD 100 sees that user after they have requested the list to be texted to them), PCD 100 may ask how the trip went/whether the user found everything on the list. If “yes”, PCD 100 will clear the list and wait for other items to be added to it. If “no”, PCD 100 will inquire about what was not purchased, and clear all other items from the list.”).
Neither Breazeal nor Tilton specifically teaches updating the machine learning model based on the confirmation from the individual.
	However, in the same field of endeavor, Tan teaches updating the machine learning model based on the confirmation from the individual ([0026], “the data processing system 22 may utilize machine learning (e.g., a trained artificial neural network) that uses inputs from a user provided via the user interface 30. The user inputs may be … reinforcing (e.g., the user tells the robot when the robot does something correctly), …”; [0046], “The feedback provided is used to periodically retrain the trained model 306 such that a training data set is developed and modified over time as inspections are performed.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Breazeal to update the machine learning model based on the confirmation received from the individual, as taught by Tan. This modification results in a robotic system that takes advantage of the strengths and flexibility offered by the machine learning model of Tan, namely increased performance efficiency and the ability to adapt the learning model to constantly improve.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
el Kaliouby et al. (US 2011/0263946 A1) teaches a digital computer processing data indicative of images of facial and head movements of a subject to determine a mental state of said subject and associating the mental state with at least two events. The outputting instructions for providing to a user information relating to at least one said mental state.
Huang (US 2019/0184569 A1) teaches a robot configured to receive image signal and/or voice signal where the robot is located, determine user’s intention based on the image signal and/or voice signal, and control operation of a motor to drive the robot to perform the user’s intention.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHI Q BUI/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664